      Case 2:05-cr-00052-CJB-JCW Document 81 Filed 08/20/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

  UNITED STATE OF AMERICA                                 CRIMINAL

  VERSUS                                                  NO. 05-52

  RAYMOND C. REGGIE                                       SECTION “J”


                                      ORDER

      The Court held a telephone status conference on this date with the following

counsel participating: Richard Simmons and Richard Tomeny, representing

Defendant, Peter Mansfield representing the Government.

      During the conference, the parties discussed the defendant’s pending Motion

for Satisfaction of Restitution Order and For Release of Writ of Garnishment or

Attachment. (Rec. Doc. 73).

      At the conference, the Court ORDERED the parties to have further

discussions about proposing to the Court an order to assist in obtaining information

the Government feels is necessary for the defendant to sustain his burden of proof in

this matter.

                                ****************

 JS-10: 30 mins.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
